


110 HR 3848 IH: Security from Political Interference

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3848
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Cohen (for
			 himself, Mr. Conyers, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for a reporting requirement regarding
		  communications between the Department of Justice and the White House relating
		  to civil and criminal investigations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Security from Political Interference
			 in Justice Act of 2007.
		2.DefinitionsIn this Act—
			(1)the term
			 covered communication—
				(A)means any
			 communication relating to an ongoing investigation conducted by the Department
			 of Justice in any civil or criminal matter (regardless of whether a civil
			 action or criminal indictment or information has been filed); and
				(B)does not include any
			 communication relating to policy, appointments, legislation, rulemaking,
			 budgets, public relations, programmatic matters, intergovernmental relations,
			 administrative or personnel matters, appellate litigation, or requests for
			 legal advice;
				(2)the term
			 covered Department of Justice officer means—
				(A)the Attorney
			 General;
				(B)the Deputy
			 Attorney General; and
				(C)the Associate
			 Attorney General; and
				(3)the term
			 covered White House officer means—
				(A)the
			 President;
				(B)the Vice
			 President;
				(C)the Counsel to the
			 President; and
				(D)the Counselor to the President.
				3.Reports to
			 Congress
			(a)Department of
			 Justice reportNot later than 30 days after each January 1 and
			 July 1 of each calendar year, the Attorney General shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report with the name and title of each officer
			 or employee of the Department of Justice who made a covered communication
			 during the 6-month period preceding that January 1 or July 1 with any officer
			 or employee of the Executive Office of the President. The report need not
			 include any covered Department of Justice officer.
			(b)White House
			 reportNot later than 30 days after each January 1 and July 1 of
			 each calendar year, the Counsel to the President shall submit to the Committee
			 on the Judiciary of the Senate and the Committee on the Judiciary of the House
			 of Representatives a report with the name and title of each officer or employee
			 of the Executive Office of the President who made a covered communication
			 during the 6-month period preceding that January 1 or July 1 with any officer
			 or employee of the Department of Justice. The report need not include any
			 covered White House officer.
			
